Citation Nr: 0922508	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  03-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

This matter was the subject of an August 2002 RO hearing and 
a February 2004 videoconference hearing before the 
undersigned Veterans Law Judge.  In September 2004, this 
matter was remanded by the Board to the RO for additional 
development.

In November 2005, the Board issued a decision in this matter, 
which was vacated and remanded to the Board by a March 2008 
memorandum decision of the Court of Appeals for Veterans 
Claims (Court).  In light of the Court's March 2008 decision, 
the Board remanded this matter for further development in 
November 2008.  After completing the requested development to 
the extent possible, a March 2009 supplemental statement of 
the case denied the claim, which was then returned to the 
Board for further appellate consideration.  

The Board notes that the record contains a SSOC Notice 
Response form, signed by the Veteran and dated in April 2009, 
indicating that he had more information or evidence to submit 
in support of the appeal.  It was noted on this form that VA 
would wait a full 30-day period to provide the Veteran a 
chance to submit this evidence.  It was further noted that if 
the evidence was not submitted within the 30-day period, the 
case would be returned to the Board.  The record reflects 
that the SSOC Notice Response form was received at the Board 
on May 8, 2009.  The record does not reflect that the 
appellant submitted any additional information or evidence 
within the allotted time period.  As such, the Board will 
proceed to adjudicate the appeal.




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected PTSD has been manifested by nightmares, 
panic attacks, sleep difficulties, anxiety, depression, 
anger/rage, some short-term memory problems, and exaggerated 
startle response, but it is not more nearly approximated by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in November 2004 and December 2008.  These 
letters informed the Veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  The December 2008 letter also 
informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence a veteran may submit to support an 
increased rating claim.  

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  While he 
did not receive complete notice prior to the unfavorable AOJ 
rating decision on appeal, a letter to the Veteran, dated in 
December 2008, provided essential notice under Vazquez-Flores 
prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2009 
supplemental statement of the case (SSOC) readjudicated the 
matter after content complying notice was provided.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006) (finding that a timing defect can be cured by 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The Veteran has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that occurred earlier in the process.  Therefore, 
overall, the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his increased rating 
claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim, to include testimony at a videoconference hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The Veteran underwent VA examinations in April 2002, November 
2002, and January 2009 that addressed the matter presented by 
this appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as follows:

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant the next-higher 70 percent rating under Diagnostic 
Code 9411 is warranted when the evidence shows occupation and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and occupation and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, or mood.  

To warrant a 100 percent rating (the maximum schedular 
rating), the evidence must show total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

In a statement received in December 2001, the Veteran asserts 
that an increased evaluation is warranted for his service-
connected PTSD disability because it is worse than the 
current 50 percent rating.  As the Veteran's claim was 
received by VA in December 2001, the rating period on appeal 
is from December 2000, one year prior to the date of receipt 
of the increased rating claim.  38 C.F.R.  
§ 3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

Historically, a rating decision, dated in April 1999, granted 
service connection for PTSD and assigned an initial 30 
percent evaluation, effective November 10, 1998.  During the 
rating period currently on appeal a Decision Review Officer 
decision, dated in December 2002, increased the evaluation of 
the service-connected PTSD to 50 percent, effective December 
12, 2001 (date of receipt of claim for increase).

The Board notes that the Veteran's medical records reflect 
nonservice-connected Axis I diagnoses of major depressive 
disorder and alcohol abuse/dependence.  See Report of January 
2009 VA examination; VA treatment reports, dated in April 
2004, January 2004, July 2003, and March 2003.  However, in 
assessing the severity of the service-connected PTSD 
disability at issue, the Board is precluded from 
differentiating between symptomatology attributed to 
different disabilities in the absence of medical evidence 
that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In the event that any nonservice-connected symptoms 
have not been clinically dissociated from manifestations of 
his service-connected PTSD with major depression and/or 
alcohol abuse, the Board will, for the limited purpose of 
this decision, attribute all psychiatric signs and symptoms 
to his service-connected PTSD.  See 38 C.F.R. § 3.102 (2008) 
(requiring that reasonable doubt on any issue be resolved in 
a veteran's favor).

The Board finds that the evidence of record does not support 
an evaluation in excess of 50 percent for the Veteran's PTSD 
over the rating period on appeal.  The level of occupational 
and social impairment due to a psychiatric disorder is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings); see also 
38 C.F.R. § 4.21 (2008).

First, the Veteran's GAF scores must be assessed.  As noted 
above, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter, 8 Vet. 
App. at 242.  A GAF score is highly probative, as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Here, the majority of the Veteran's GAF scores are within the 
51-60 range.  See Reports of VA examination, dated in April 
2002, November 2002, and January 2009; VA treatment reports, 
dated March 2003, July 2003, and April 2004.  It is noted 
that this ranges indicates the examinee has moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  DSM-IV at 46-47.  Additionally, some of the 
Veteran's GAF scores were within the 41-50 range, which 
indicates the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
See VA treatment reports, dated in November 2002 and January 
2004.  Regarding the GAF scores of 50 of record, the Board 
notes that, generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is also noted that the 
GAF score of 50 is at the upper end of the range (41-50) 
defined by DSM-IV.

Also regarding occupational and social functioning, the 
report of the April 2002 VA examination reflects that the 
Veteran reported that he was employed with a tree service 
(for the past 6 weeks) and that his previous unemployment 
over the past 4 years was due to his knees.  He reportedly 
had few friends and tended to stay by himself.  It was noted 
that he regularly attended church and socialized there and 
that he had a woodworking hobby.  A memorandum from the 
Veteran's representative, dated in January 2003, discusses 
some points regarding the April 2002 VA examination and notes 
that the Veteran and his spouse have only gone to a 
restaurant once in the past two years.  This memorandum also 
notes, among other things, that the Veteran and his spouse 
are separated and have two different addresses and are 
getting along better because they see each other only two 
hours per month.  The November 2002 VA psychiatric 
examination report reflects that the Veteran reportedly 
avoided others.  The Veteran reportedly did not attend church 
or socialize much.  The November 2002 VA examination report 
also notes that the Veteran was unemployed at that time and 
that he had to quit work with a tree service last April due 
to his knees and remained unemployed due to physical 
disabilities.  The Veteran reportedly was separated from his 
wife.  In this regard, at the February 2004 Board 
videoconference hearing, the appellant and/or his spouse 
testified, in essence, that they had been separated for 
approximately 2-1/2 years.  (See Board Transcript "Tr." at 
7-8.)  The January 2009 VA PTSD examination report reflects 
that the Veteran has two adult daughters and that he gets 
along with them "fine."  It was also noted that he has five 
grandchildren and sees them often.  He reported good 
relationships with his children and grandchildren.  The 
Veteran reported that he does not generally associate with 
other people and that he would rather be left alone.  Lastly, 
the Veteran stated at the 2009 VA examination that a few 
friends come by and check on him once in a while.

In light of the foregoing, the Board finds that the Veteran's 
GAF scores and other pertinent evidence of record demonstrate 
that the Veteran's PTSD causes moderate impairment in social 
and occupational functioning.  This is adequately reflected 
in a 50 percent evaluation which contemplates occupational 
and social impairment with reduced reliability and 
productivity.  The GAF scores do not reflect not reflect 
occupational and social impairment, with deficiencies in most 
areas, as noted for a 70 percent evaluation.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  Accordingly, the Board finds 
that the Veteran's GAF scores, in combination with other 
pertinent evidence that will be discussed below, most nearly 
approximate a 50 percent, but not a 70 percent evaluation. 

Second, the remaining pertinent subjective and objective 
evidence of record must be considered and the decision must 
be based on the totality of the evidence in accordance with 
all applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  The Board finds that a 70 percent evaluation is not for 
application.  Here, the evidence, overall, reflects that the 
Veteran was not occupationally and socially impaired (with 
deficiencies in most areas) during the rating period on 
appeal.  

The Veteran did not report any obsessional rituals that 
interfere with routine activities upon VA examination in 
January 2009 or in November 2002.  Also, the Veteran's speech 
was unremarkable at the January 2009 VA examination.  The 
April 2002 VA examination report reflects that the Veteran's 
speech was clear and coherent.  Further, the January 2009 VA 
examination report reflects that the Veteran was oriented to 
time, place and person.  See Report of November 2002 VA 
examination (noting that the Veteran was fully oriented to 
person, place and time).

The evidence during the rating period on appeal shows that 
the Veteran maintains his personal appearance and hygiene.  
In this regard, the April 2002 VA examiner noted that the 
Veteran appeared well-nourished, well-groomed, and friendly.  
The November 2002 VA examination report reflects that the 
Veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  Similarly, the 
January 2009 VA examination report reflects that the Veteran 
was able to maintain minimal personal hygiene and had no 
problem with activities of daily living.

The April 2002 VA examination report reflects no impaired 
impulse control.  Although the Veteran appeared calm, it was 
noted that he had anger control problems in a VA treatment 
report, dated in November 2002.  A March 2003 VA treatment 
report reflects that the Veteran had anger control problems.  
The January 2004 VA treatment report noted that the Veteran 
had irritability/anger control difficulties.  It was also 
noted that he appeared calm and was able to complete 
activities of daily living, albeit with difficulty.  The 
April 2004 VA treatment report indicates that an increased 
dosage of medication helped with the Veteran's rage and 
agitation, among other things.  The January 2009 VA 
examination report notes that the Veteran had good impulse 
control, no episodes of violence and was cooperative and 
friendly toward the examiner.  

The evidence of record does not show that the Veteran 
experiences near-continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively.  Upon VA examination in April 2002, the Veteran 
stated that his depressed mood and anxiety had improved as a 
result of medication changes.  The Veteran reported 
depression at the August 2002 RO hearing.  The November 2002 
VA treatment report indicates that he reported that his 
depression had continued.  The November 2002 VA examination 
report reflects that the appellant reported feeling stressed 
and anxious on a daily basis.  He reportedly felt constant 
anger directed at the VA as well as depression over his 
inability to work due to his knee problems.  VA outpatient 
clinical records reveal that in March 2003, the Veteran's 
depression reportedly appeared less severe, but he was still 
noted to be problematic.  See January 2004 VA treatment 
report (noting that the Veteran's depression was more 
problematic due to physical problems); see also April 2004 VA 
treatment report (same).  The January 2009 VA examination 
report notes that the Veteran's depression was of moderate 
severity, complicated by the recent loss of his son due to 
cancer.  Additionally, the January 2009 VA examination report 
notes that his PTSD has affected his mood an interpersonal 
functioning.  In light of the foregoing combined with 
evidence of record indicating that the Veteran can perform 
activities of daily living, the Board finds that the evidence 
shows the Veteran can function independently and effectively, 
relate to others, and adapt to stressful circumstances.  The 
Board finds that the evidence of record showing depressed 
mood are not dispositive of the next-higher rating as the 
overall evidence reveals a disability picture more nearly 
approximately by a 50 percent rating.

The Veteran has some difficulty establishing and maintaining 
effective social relationships, but remains able to maintain 
and establish such relationships.  For example, the January 
2009 VA examination report notes that the Veteran does not 
generally associate with other people and that he would 
rather be left alone.  It was noted that the Veteran has been 
married for 12 years and they "get along OK."  However, it 
was noted that he has two adult daughters and that he gets 
along with them "fine."  Further, it was noted that he has 
five grandchildren and sees them often.  He reported good 
relationships with his children and grandchildren.  The 
Veteran stated that a couple of friends will check on him 
every once in a while and that he attended a blue grass music 
festival.  While the above evidence reflects some difficulty 
establishing and maintaining effective relationships, 
especially social relationships, the fact that he maintains 
contact with his daughters and granddaughters, attended a 
music festival, and has been married for 12 years all show 
that he does not have an ability to establish and maintain 
effective relationships.  


The Board acknowledges that the Veteran reported worsening 
depression and one suicide attempt shortly after the death of 
his son from cancer in the spring of 2008.  See Report of 
January 2009 VA examination report.  It was noted that the 
Veteran was hospitalized afterward.  Beside this attempt, the 
Veteran reported two other suicide attempts.  However, he 
denied current suicidal ideation to any significant extent 
and denied intention or plan at present.  The 2009 VA 
examination report reflects that the Veteran stated that he 
had made "a decision to survive his problems."  The VA 
examiner noted that this statement was consistent with his 
responses to psychometric testing as well.  In light of this 
evidence after spring 2008, to include psychometric testing 
in 2009, the Board finds that the suicide attempt in 2008 is 
not dispositive of a 70 percent rating and that the overall 
evidence more nearly approximates a the current 50 percent 
rating.

The Board also acknowledges the evidence of record noting the 
Veteran's symptoms of nightmares, panic attacks, sleep 
difficulties, anxiety, anger/rage, some short-term memory 
problems, and exaggerated startle response.  The Board finds 
that such symptoms, in evaluating his overall disability 
picture, have been adequately accounted for by the current 50 
percent rating.  

Although the symptomatology described above indicates some 
social and occupational impairment with reduced reliability 
and productivity, it does not demonstrate occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).  The Board acknowledges that the January 2009 
VA examiner indicated some deficiencies in work and mood, but 
no deficiencies were noted in judgment, thinking or family 
relations.  The January 2009 VA examination report also 
indicates that the Veteran's current treatment is only 
psychiatric medication with past treatment including 
PTSD/depression group and individual therapy.  In light of 
all the evidence of record, the Board finds that a 50 percent 
evaluation is for application.  Indeed, the January 2009 VA 
PTSD examination report indicates that current psychometric 
scores were consistent with a prior and current diagnosis of 
PTSD, at a moderate level of severity.  

The Board also has considered whether the Veteran's rating 
should be "staged," but the record does not show distinct 
time periods exhibiting symptoms warranting staged 
evaluations.  Hart, 21 Vet. App. at 509-10.  In this regard, 
the 2009 VA examiner noted that it "was evident that [the 
Veteran's PTSD] symptoms have not grown more severe relative 
to the level of severity he was experiencing at the time of 
his original PTSD C&P examination."  Therefore, after review 
of the evidence, the Board finds that the Veteran's PTSD 
disability picture, overall, is more nearly approximated by a 
rating of 50 percent throughout the rating period on appeal.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3 
and 4.7.  

Extraschedular consideration

Finally, the Board has considered whether the Veteran's claim 
warrant referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321(b)(1).  In a recent case, the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe a veteran's disability 
level and symptomatology. Id. at 115.  If the schedular 
rating criteria do reasonably describe a veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

In this case, the Board notes that a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities at issue with the established 
criteria found in the rating schedule for these disabilities 
show that the schedular rating criteria reasonably 
contemplate the Veteran's disability level and symptomatology 
for his PTSD disability.  The Board acknowledges that the 
January 2009 VA examination report notes that the Veteran was 
hospitalized for a mental disorder from July thru October 
2008, from July thru August 2006, and for 21 days at the 
Wichita VA facility about 7-8 years ago.  While the evidence 
of record does reflect a few hospitalizations, it does not 
reflect a history of frequent hospitalizations.  Regarding 
marked interference with employment, the January 2009 VA 
examination report reflects that he was unemployed at that 
time and that he had retired in the winter of 1999 due to 
physical and psychiatric problems.  When asked about how his 
worked is affected by his PTSD symptoms, the Veteran was 
noted to spontaneously state that it was because of his knees 
and the medications he takes for them.  He added that he does 
not know how to react to people and he does not trust people.  
The January 2009 VA examiner stated that the Veteran's work 
disability appears to be mostly related at present to pain 
and disability in his legs.  The Board further observes that, 
even if the available schedular evaluation for the disability 
is inadequate (which it manifestly is not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In light of the 
foregoing, the Board finds that referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R.  
§ 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER


Entitlement to a rating in excess of 50 percent for PTSD is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


